                                                              United States Bankruptcy Court
                                                                Northern District of Ohio
In re:                                                                                                                 Case No. 21-60966-rk
Amy Shriner                                                                                                            Chapter 7
       Debtor
                                                     CERTIFICATE OF NOTICE
District/off: 0647-6                                                  User: vwaym                                                                 Page 1 of 1
Date Rcvd: Jul 15, 2021                                               Form ID: 259                                                               Total Noticed: 1
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Jul 17, 2021:
Recip ID                 Recipient Name and Address
db                     + Amy Shriner, 10461 Mapleview St NW, Canal Fulton, OH 44614-8705

TOTAL: 1

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI).
NONE


                                                       BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
NONE


                                                      NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Jul 17, 2021                                            Signature:           /s/Joseph Speetjens




                                  CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on July 15, 2021 at the address(es) listed below:
Name                               Email Address
Anthony J. DeGirolamo, Trustee - Canton
                                 tony@ajdlaw7-11.com amber@ajdlaw7-11.com;ad@trustesolutions.com;AD07@trustesolutions.net

Rebecca J. Sremack
                                   on behalf of Debtor Amy Shriner rebecca@sremacklaw.com


TOTAL: 2




            21-60966-rk             Doc 6         FILED 07/17/21                ENTERED 07/18/21 00:12:48                             Page 1 of 2
                                          Northern District Of Ohio
                                        United States Bankruptcy Court
                                        Ralph Regula U.S. Courthouse
                                         401 McKinley Avenue SW
                                              Canton, OH 44702
                                               Case No. 21−60966−rk

In re:
   Amy Shriner
   10461 Mapleview St NW
   Canal Fulton, OH 44614
Social Security No.:
   xxx−xx−3258




                                        MISSING DOCUMENTS NOTICE

To the Parties in Interest:

The above referenced case was filed in this court on July 14, 2021. The petition is missing the following required
documents:

Employee Income Records; Schedules A/B−J; Summary of Assets and Liabilities and Certain Statistical Information;
 Statement of Financial Affairs; Disclosure of Compensation of Attorney for Debtors; and Chapter 7 Means Test.


Pursuant to Bankruptcy Rule 1007(C), these papers must be filed within 14 days of the filing of the petition. Failure
to comply will cause an Order to Show Cause why this case should not be dismissed to be entered. Filing due date
July 28, 2021.




Dated: July 15, 2021                                                              For the Court
Form ohnb259                                                                   Josiah C. Sell, Clerk




     21-60966-rk        Doc 6     FILED 07/17/21          ENTERED 07/18/21 00:12:48               Page 2 of 2
